FILED
                                                                                     Sep 15 2020, 9:06 am

                                                                                         CLERK
                                                                                     Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Mark K. Leeman                                            Curtis T. Hill, Jr.
      Leeman Law Office                                         Attorney General of Indiana
      Logansport, Indiana                                       Justin F. Roebel
                                                                Supervising Deputy Attorney
                                                                General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      James T. Knight,                                          September 15, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                20A-CR-268
              v.                                                Appeal from the Carroll Circuit
                                                                Court
      State of Indiana,                                         The Honorable Benjamin A.
      Appellee-Plaintiff.                                       Diener, Judge
                                                                Trial Court Cause No.
                                                                08C01-1710-F5-21



      Pyle, Judge.


                                        Statement of the Case
[1]   James T. Knight (“Knight”)—who is a licensed Indiana attorney and who pled

      guilty to Class A misdemeanor battery in exchange for the dismissal of two

      felony criminal confinement charges, a felony domestic battery charge, and a

      Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                      Page 1 of 21
      misdemeanor domestic battery charge—appeals the trial court’s order

      amending the conditions of his probation pursuant to INDIANA CODE § 35-38-2-

      1.8. Knight argues that the trial court abused its discretion and committed

      fundamental error when it amended his probation conditions to include a

      community service condition, requiring Knight to complete 600 hours of service

      during his one-year probationary period and to report his hours to probation on

      a monthly basis. Knight raises procedural challenges under INDIANA CODE §

      35-38-2-1.8 to the trial court’s imposition of the community service condition

      and a substantive challenge to the condition.


[2]   We conclude that the trial court complied with the procedural requirements of

      INDIANA CODE § 35-38-2-1.8 when it held a new probation hearing. We,

      however, conclude that—under the specific facts of this case—the imposition of

      the community service probation condition was beyond the trial court’s

      discretion where that condition was not specified in Knight’s plea agreement

      and where the plea agreement contained language that limited the trial court’s

      discretion to impose that condition. Accordingly, we reverse the trial court’s

      imposition of the community service probation condition.


[3]   We reverse.


                                                      Issue
           Whether the trial court abused its discretion and committed
           fundamental error when it amended the conditions of Knight’s
           probation.



      Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020   Page 2 of 21
                                                        Facts
[4]   In October 2017, the State charged Knight with: Count 1, Level 5 felony

      domestic battery; Counts 2 and 3, Level 5 felony criminal confinement; and

      Count 4, Class A misdemeanor domestic battery.1 Count 1 was elevated to a

      Level 5 felony based on Knight’s 2014 conviction for domestic battery against

      his wife.2


[5]   In April 2018, the State moved for the appointment of a special prosecutor

      because Knight had previously spoken to the prosecutor about representing

      Knight in this current case. The trial court granted the motion and appointed a

      special prosecutor. Thereafter, in October 2019, the State, under the special

      prosecutor, charged Knight with an additional count, Count 5, Class A

      misdemeanor battery resulting in bodily injury.


[6]   On December 12, 2019, Knight entered into a plea agreement, in which he

      agreed to plead guilty to Count 5 in exchange for the State’s dismissal of the

      remaining four counts. The plea agreement at issue in this appeal provided, in

      relevant part, as follows:


              [Knight] shall plead guilty to Count 5, Battery Resulting in
              Bodily Injury, a Class A Misdemeanor. [Knight] shall be



      1
       The charging informations indicate that allegations in Counts 1 and 2 were in reference to Knight’s actions
      against his wife, Cathy Knight, and that the allegations in Counts 3 and 4 were in reference to Knight’s
      actions against Gene Knight.
      2
       We take judicial notice, pursuant to Indiana Evidence Rule 201, that our Indiana Supreme Court issued a
      public reprimand against Knight based upon his 2014 domestic battery conviction. See In re Knight, 42
      N.E.3d (Mem.) (Ind. June 5, 2015), Cause Number 09S00-1410-DI-648.

      Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                            Page 3 of 21
              sentenced to the Carroll County Jail for a period of 365 days, all
              suspended. [Knight] shall be placed on formal probation for the
              balance of the suspended sentence. Terms and conditions of
              probation are to be at the Court’s discretion, but shall include restitution
              in the amount of $1405.00 for medical expenses incurred; completion of
              alcohol/substance abuse program. The other counts herein shall be
              dismissed. Any fees, costs, or fines shall be left to the discretion
              of the Court. Upon proof of payment of restitution, costs and fees and
              submission of proof of alcohol/substance abuse counseling, [Knight’s]
              probation shall automatically change to informal, non-reporting
              probation.


      (App. Vol. 2 at 63) (emphases added).


[7]   During the combined guilty plea and sentencing hearing, which was conducted

      by a senior judge, Knight pled guilty and admitted that he had knowingly and

      intentionally touched his wife in a rude, insolent or angry manner when he

      grabbed her and dragged her by her leg, resulting in her bodily injury. Knight

      submitted a written, confidential sentencing memorandum and submitted proof

      that he had completed a counseling program as required by the plea agreement.

      The senior judge accepted Knight’s plea agreement and guilty plea, imposed

      probation conditions that did not include community service, and sentenced the

      then fifty-five-year-old Knight in accordance with the plea agreement.


[8]   Shortly thereafter, at the end of December 2019, the regular presiding judge

      notified the parties that the court—on its own motion and pursuant to INDIANA

      CODE § 35-38-2-1.8—was setting a hearing “for the purpose of modifying the




      Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                  Page 4 of 21
conditions of [Knight’s] probation.” (App. Vol. 2 at 77).3 During the January

20, 2020 hearing (“the new probation hearing”), the trial court again informed

Knight that it was amending the conditions of Knight’s probation pursuant to

INDIANA CODE § 35-38-2-1.8. The trial court specifically pointed out that it

was authorized, under subsection (d) of this statute, to hold a new probation

hearing even if Knight had not violated the conditions of probation or the State

had not filed a petition to revoke his probation. The trial court stated that it had

“generated an Amended Order on Probation” and then informed Knight that it

was adding the following two conditions to Knight’s probation: (1) Condition

11, which provided that Knight was required to perform 600 hours of

community service during his probationary period and to report his hours to

probation on a monthly basis (“Community Service Condition”);4 and (2)

Condition 14, which directed Knight that he was prohibited from possessing a

firearm without permission (“Firearm Condition”).5 The trial court also



3
  We note that it is likely that given the seriousness of the initial charges, the presiding judge was not happy
to learn of the plea agreement that had been negotiated by the parties and accepted by the senior judge.
4
    Condition 11, the Community Service Condition, provided:

          You shall perform volunteer labor for local governmental or charitable organizations. You
          shall perform six hundred (600) hours of volunteer labor during your term of probation; no
          less than fifty (50) hours of labor each month during the term of your probation; all
          volunteer labor shall be subject to the further conditions, limitations, and agreements
          contained in the Community Work Service Agreement, which you shall complete with
          your Probation Officer; You shall submit proof of volunteer labor monthly, by the 7th day
          of the following month; beginning February 1, 2020, any month with fewer than fifty (50)
          hours of volunteer labor performed shall constitute a violation of probation[.]
(App. Vol. 2 at 81; Tr. Vol. 2 at 17).
5
 Condition 14, the Firearm Condition, provided: “You shall not carry, transport, or have in your possession
any type of firearm, destructive device, or dangerous weapon without written permission from your
Probation Officer or the Court[.]” (App. Vol. 2 at 82; Tr. Vol. 2 at 17).

Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                                Page 5 of 21
       advised Knight that if he violated either of these additional conditions during

       his probationary period, then a probation revocation petition could be filed

       before the earlier of: (1) one year after the termination of his probation; or (2)

       forty-five days after the State receives notice of the violation.


[9]    The trial court then gave Knight and his counsel an opportunity to review the

       amended probation terms. Thereafter, Knight challenged the inclusion of the

       Community Service Condition, but he did not contest the addition of the

       Firearm Condition. Knight argued that, pursuant to Jackson v. State, 968
N.E.2d 328 (Ind. Ct. App. 2012), the trial court did not have authority to add

       the Community Service Condition because the condition was “punitive of

       nature” and not contained in the plea agreement. (Tr. Vol. 2 at 18). The trial

       court took a brief recess to read the Jackson case. Thereafter, the trial court went

       back on the record and stated that the Jackson case was distinguishable from the

       facts of Knight’s case because Knight’s plea agreement had expressly provided

       that the terms and conditions of Knight’s probation were left to the trial court’s

       discretion.


[10]   The trial court then noted that, as part of Knight’s plea agreement, Knight had

       given up the right to appeal his sentence but had not waived his right to appeal

       the terms of his probation. The trial court then informed Knight that he,

       therefore, had the right to appeal the trial court’s modification of his probation

       conditions. Knight indicated that he was going to appeal and asked the trial

       court to “toll” the Community Service Condition until the appellate process

       had been completed. (Tr. Vol. 2 at 22). The trial court denied Knight’s request.

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020      Page 6 of 21
       The trial court stated that it was “[the court’s] understanding [that] the fees

       have already been paid and so [Knight’s] probation, by the agreement, [wa]s

       already non-reporting, and so, as such, Mr. Knight, . . . should have ample time

       to volunteer at local organizations, better the community in furtherance of the

       terms of probation.” (Tr. Vol. 2 at 22).


[11]   Thereafter, following the new probation hearing, the trial court entered an order

       amending Knight’s conditions of probation (“Amended Probation Order”).

       The trial court’s Amended Probation Order specified that the order was

       “AMENDED AFTER NOTICE AND HEARING HELD JANUARY 20,

       2020.” (App. Vol. 2 at 83) (emphasis in original). Knight now appeals.


[12]   Shortly after Knight commenced this appeal, he filed with the trial court a

       motion to stay the Community Service Condition, arguing that the imposition

       of the 600 hours of community service was an “onerous burden on Knight who

       must bill hours of work as a lawyer and maintain his legal practice and pay his

       staff.” (App. Vol. 2 at 100). Thereafter, the trial court held a hearing and then,

       in June 2020, issued an order granting the stay.


                                                    Decision
[13]   Knight argues that the trial court abused its discretion and committed

       fundamental error when it amended his probation conditions to include the

       Community Service Condition. Specifically, Knight contends that: (1) the trial

       court abused its discretion because it sua sponte amended his probation

       conditions before holding a hearing; (2) the trial court abused its discretion by

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020      Page 7 of 21
       ordering an amount of community service that was coercive and unrelated to

       his rehabilitation; (3) the trial court abused its discretion by imposing new

       probation conditions when there was no probation violation, no change in the

       law, and no change in his circumstances; and (4) the trial court committed

       fundamental error by denying him a right to allocution during the hearing.

       Three of Knight’s four arguments relate to the procedural aspect of the new

       probation hearing, while the remaining argument is an attack on the substance

       of the Community Correction Condition. Accordingly, we will review his

       arguments according to these procedural and substantive aspects.


[14]   “Probation is a criminal sanction wherein a convicted defendant specifically

       agrees to accept conditions upon his behavior in lieu of imprisonment.”

       Bratcher v. State, 999 N.E.2d 864, 873 (Ind. Ct. App. 2013) (internal quotation

       marks and citation omitted). INDIANA CODE § 35-38-2-2.3 contains a host of

       requirements that a trial court may impose on a defendant as a condition of

       probation. Relevant to this appeal, this statute permits a trial court to impose

       community service as a condition of probation. I.C. § 35-38-2-2.3(a)(14)

       (providing that, as a condition of probation, a trial court may require a

       defendant to “[p]erform uncompensated work that benefits the community”). 6

       “Trial courts have broad discretion in determining the appropriate conditions of

       a defendant’s probation.” Howe v. State, 25 N.E.3d 210, 213 (Ind. Ct. App.



       6
         Another condition of probation that a trial court may impose is for the defendant to “[r]efrain from
       possessing a firearm or other deadly weapon unless granted written permission by the court or the
       [defendant’s] probation officer.” I.C. § 35-38-2-2.3(a)(9).

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                             Page 8 of 21
       2015). “This discretion is limited only by the principle that the conditions

       imposed must be reasonably related to the treatment of the defendant and the

       protection of public safety.” Id. “This [C]ourt will not set aside the terms of a

       probation order unless the trial court has abused its discretion.” Collins v. State,

       911 N.E.2d 700, 707 (Ind. Ct. App. 2009), trans. denied.


[15]   At the heart of this appeal is INDIANA CODE § 35-38-2-1.8, which was enacted

       in 2005 and provides, in relevant part, as follows:


               (b) The court may hold a new probation hearing at any time
               during a probationer’s probationary period:

                        (1) upon motion of the probation department or upon the
                        court’s motion; and

                        (2) after giving notice to the probationer.

               (c) At a probation hearing described in subsection (b), the court
               may modify the probationer’s conditions of probation. If the court
               modifies the probationer’s conditions of probation, the court
               shall:

                        (1) specify in the record the conditions of probation; and

                        (2) advise the probationer that if the probationer violates a
                        condition of probation during the probationary period, a
                        petition to revoke probation may be filed before the earlier
                        of the following:

                                 (A) One (1) year after the termination of probation.

                                 (B) Forty-five (45) days after the state receives
                                 notice of the violation.

               (d) The court may hold a new probation hearing under this section
               even if:
       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020            Page 9 of 21
                        (1) the probationer has not violated the conditions of probation;
                        or

                        (2) the probation department has not filed a petition to
                        revoke probation.

       (Emphases added).


[16]   Knight challenges procedural aspects of the trial court’s new probation hearing

       and modification of his probation conditions pursuant to INDIANA CODE § 35-

       38-2-1.8. We note that during the new probation hearing, Knight challenged

       the trial court’s authority to add only the Community Service Condition, and

       he specifically stated that he did not contest the addition of the Firearm

       Condition. On appeal, he does not raise a specific argument against the

       Firearm Condition.


[17]   Knight contends that the modification of his probation conditions to include the

       Community Service Condition was procedurally deficient under INDIANA

       CODE § 35-38-2-1.8 because the trial court: (1) sua sponte amended his

       probation conditions before holding a hearing; (2) imposed new probation

       conditions when there was no probation violation, no change in the law, and no

       change in his circumstances; and (3) denied him a right to allocution during the

       new probation hearing.


[18]   We first turn to Knight’s argument that the trial court’s modification of his

       probation conditions was procedurally improper because the trial court sua

       sponte amended his probation conditions before holding a hearing. The crux of

       Knight’s argument is focused on subsection (c) of INDIANA CODE § 35-38-2-1.8,

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                Page 10 of 21
       which provides, in relevant part, that “[a]t a probation hearing . . ., the court

       may modify the probationer’s conditions of probation.” I.C. § 35-38-2-1.8(c).

       Knight does not dispute that the trial court held a hearing. Instead, Knight

       argues that the trial court essentially imposed the new probation conditions prior

       to the hearing and not at the hearing because the trial court came into the

       hearing with the Amended Probation Order “already drafted.” (Knight’s Br.

       11). He contends that the trial court’s act of bring a copy of its Amended

       Probation Order into the hearing equated to the trial court “issu[ing] an order

       modifying probation before holding a hearing.” (Knight’s Br. 11).


[19]   Contrary to Knight’s argument, the record on appeal reveals that the trial court

       amended the probation conditions and issued its Amended Probation Order

       after holding the new probation hearing. During the hearing, the trial court

       informed Knight that it had “generated an Amended Order on Probation[.]”

       (Tr. Vol. 2 at 16). Thereafter, the trial court complied with the requirements of

       INDIANA CODE § 35-38-2-1.8(c)(1) and (c)(2) when it: (1) advised Knight of the

       two new probation conditions by reciting aloud the entirety of the Community

       Service Condition and the Firearm Condition; and (2) advised Knight that if he

       violated either of these additional conditions during his probationary period,

       then a probation revocation petition could be filed before the earlier of one year

       after the termination of his probation or forty-five days after the State receives

       notice of the violation. The trial court then presented a copy of its Amended

       Probation Order to Knight so that he and his counsel could review the amended

       probation terms. After the trial court considered and rejected Knight’s


       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020     Page 11 of 21
       argument against the Community Service Condition, the trial court stated that

       it was “going to impose the two new conditions as stated on the record” and

       “enter an Amended Order on Probation [with] today’s date[.]” (Tr. Vol. 2 at

       21) (emphasis added). Subsequently, the trial court entered and issued its

       Amended Probation Order, which specified that it was “AMENDED AFTER

       NOTICE AND HEARING HELD JANUARY 20, 2020.” (App. Vol. 2 at 83)

       (emphasis in original). Thus, the trial court complied with the requirements of

       INDIANA CODE § 35-38-2-1.8(c) for modifying Knight’s probation conditions.


[20]   Next, we address Knight’s contention that the trial court improperly imposed

       the new probation condition when there was no probation violation, no change

       in the law, and no change in his circumstances. In support of his argument,

       Knight cites to Ferrill v. State, 904 N.E.2d 323 (Ind. Ct. App. 2009) and Jones v.

       State, 789 N.E.2d 1008 (Ind. Ct. App. 2003), reh’g denied, trans. denied.


[21]   The plain language of INDIANA CODE § 35-38-2-1.8 shows that Knight’s

       argument is without merit. Specifically, subsection (a) provides that a trial

       court “may hold a new probation hearing at any time during a probationer’s

       probationary period[,]” while subsection (d) provides that a trial “court may

       hold a new probation hearing under this section even if: (1) the probationer has

       not violated the conditions of probation; or (2) the probation department has

       not filed a petition to revoke probation.” I.C. § 35-38-2-1.8(a),(d) (format

       altered). Moreover, this Court has interpreted INDIANA CODE § 35-38-2-1.8

       and held that, under this statute, “probation can be altered at any time, even in

       the absence of a probation violation.” Collins, 911 N.E.2d at 708.

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020       Page 12 of 21
[22]   Additionally, Knight’s reliance on Jones and Ferrill is misplaced. The Collins

       Court explained that Jones, which was decided prior to the enactment of

       INDIANA CODE § 35-38-2-1.8, has been superseded by the enactment of

       INDIANA CODE § 35-38-2-1.8, which “clearly gives a trial court authority to

       revise the terms of probation regardless of whether a probation violation has

       occurred[.]” Id. The Collins Court also questioned the applicability of Ferrill,

       which had been decided after the enactment of INDIANA CODE § 35-38-2-1.8

       but had failed to mention or address the applicability of that statute and had

       instead applied the superseded Jones case. Id. at 708, n.2. Based on those

       factors, the Collins Court “decline[d] to follow Ferrill.” Id. Although not

       discussed by Collins, we note that Ferrill is distinguishable, and thus inapplicable

       to this case, because its holding was based on an application and interpretation

       of INDIANA CODE § 35-38-2-1(b),7 which is not at issue in this appeal. Thus, we

       too decline to follow Ferrill.




       7
           INDIANA CODE § 35-38-2-1(b) provides:

                 In addition, if the person was convicted of a felony and is placed on probation, the court
                 shall order the person to pay to the probation department the user’s fee prescribed under
                 subsection (d). If the person was convicted of a misdemeanor, the court may order the
                 person to pay the user’s fee prescribed under subsection (e). The court may:

                          (1) modify the conditions (except a fee payment may only be modified as provided
                          in section 1.7(b) of this chapter); or

                          (2) terminate the probation;

                 at any time. If the person commits an additional crime, the court may revoke the
                 probation.



       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                              Page 13 of 21
[23]   We now briefly turn to Knight’s last procedural challenge to the trial court’s

       new probation hearing. Knight contends that the trial court denied his right to

       allocution under INDIANA CODE § 35-38-1-5.8


[24]   In relevant part, INDIANA CODE § 35-38-1-5 provides that when a defendant

       appears for sentencing following a “verdict of the jury” or a “finding of the

       court[,]” the trial court “shall ask the defendant whether the defendant wishes

       to make . . . a statement” on his “own behalf[.]” I.C. § 35-38-1-5. Our Indiana

       Supreme Court has explained that where a trial court is not pronouncing a

       sentence—such as in a probation revocation hearing or a sentencing hearing

       following a guilty plea—the trial court is not required ask the defendant

       whether he wishes to make a statement. See Biddinger v. State, 868 N.E.2d 407,

       412 (Ind. 2007) (citing Vicory v. State, 802 N.E.2d 426, 429 (Ind. 2004)). If,

       however, a defendant specifically requests to make a statement in either of these

       two hearings, then the trial court should grant that request. Biddinger, 868
N.E.2d at 412 (citing Vicory, 802 N.E.2d at 429).


[25]   Knight contends that, pursuant to INDIANA CODE § 35-38-1-5, the trial court

       should have specifically asked him whether he wished to make a statement



       8
           INDIANA CODE § 35-38-1-5 provides:

                 When the defendant appears for sentencing, the court shall inform the defendant of the
                 verdict of the jury or the finding of the court. The court shall afford counsel for the
                 defendant an opportunity to speak on behalf of the defendant. The defendant may also
                 make a statement personally in the defendant’s own behalf and, before pronouncing
                 sentence, the court shall ask the defendant whether the defendant wishes to make such a
                 statement. Sentence shall then be pronounced, unless a sufficient cause is alleged or
                 appears to the court for delay in sentencing.

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                           Page 14 of 21
       during the new probation hearing that it held under INDIANA CODE § 35-38-2-

       1.8. He argues that “the right of allocution should be extended to hearings that

       modify the terms of a sentencing order, including hearings to modify the

       probation terms that were imposed as part of the original sentencing order.”

       (Knight’s Br. 20). The State, on the other hand, contends that the hearing

       modifying Knight’s probation conditions was akin to a probation revocation

       hearing, which does not require the trial court to specifically ask a defendant if

       he wished to make a statement.


[26]   We will not at this time, however, make a definitive determination on the

       parties’ arguments because Knight has waived his allocution challenge by

       failing to object to the trial court’s alleged error. See Robles v. State, 705 N.E.2d
183, 187 (Ind. Ct. App. 1998). “[A] party may not sit idly by, permit the court

       to act in a claimed erroneous manner, and then attempt to take advantage of

       the alleged error at a later time.” Id. Because Knight failed to object during the

       new probation hearing, he has waived appellate review of his allocution

       argument. See, e.g., id. (holding that the defendant who “did not object to the

       trial court’s failure to grant him or his counsel the opportunity to speak before

       pronouncement of the sentence . . . [had] waived the alleged error and [wa]s

       precluded from raising it for the first time on appeal”). See also Angleton v. State,

       714 N.E.2d 156, 159 (Ind. 1999) (holding that the defendant, who had been a

       practicing Indiana attorney, had waived his appellate allocution argument

       where he had failed to object to the trial court’s alleged error during his

       resentencing hearing), reh’g denied, cert. denied; Abd v. State, 120 N.E.3d 1126,


       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020       Page 15 of 21
       1137 (Ind. Ct. App. 2019) (concluding that the defendant had waived his

       allocution argument on appeal), trans. denied. Accordingly, we conclude that

       the trial court complied with the procedural requirements of INDIANA CODE §

       35-38-2-1.8 when it held the new probation hearing.9


[27]   We next review Knight’s substantive challenge to the Community Service

       Condition. Knight challenges both the imposition of community service as a

       condition of probation and the amount of service hours imposed. Specifically,

       he argues that the imposition of “600 hours of labor is coercive and punitive

       and not designed to serve the goal of rehabilitation.” (Knight’s Br. 13).


[28]   “‘As a general proposition trial courts have broad discretion in setting

       conditions of probation, subject to appellate review only for an abuse of

       discretion.’” Berry v. State, 10 N.E.3d 1243, 1246 (Ind. 2014) (quoting Freije v.

       State, 709 N.E.2d 323, 324 (Ind. 1999). “But ‘[i]f the court accepts a plea

       agreement, it shall be bound by its terms,’ thus limiting the court’s otherwise-

       broad discretion in ordering conditions of probation.” Berry, 10 N.E.3d at 1246

       (quoting Freije, 709 N.E.2d at 324 (quoting I.C. § 35-35-3-3(e))) (substitution

       original to Freije).




       9
         In Knight’s Reply Brief, he asserts that, under Indiana Trial Rule 63(A), any hearing to modify his
       probation conditions should have been conducted by the senior judge who conducted the original hearing.
       We decline to address this argument because Knight has waived it. See Jones v. State, 22 N.E.3d 877, 881 n.4
       (Ind. Ct. App. 2014) (explaining that a party may not raise an issue for the first time in a reply brief and that
       an attempt to do so results in waiver of the issue).

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                               Page 16 of 21
[29]   In Freije, the supreme court discussed a trial court’s authority to impose

       probation conditions in cases involving a plea agreement. The Freije Court held

       that probation conditions that impose a “substantial obligation of a punitive

       nature” may be imposed only where either: (1) the condition was specified in

       the defendant’s plea agreement; or (2) the plea agreement specifically provides

       that the trial court has discretion to establish the conditions of probation. Freije,
709 N.E.2d at 324-25 (citing Disney v. State, 441 N.E.2d 489 (Ind. Ct. App.

       1982) and discussing Antcliff v. State, 688 N.E.2d 166 (Ind. Ct. App. 1997)).

       Additionally, the Freije Court explained that community service was one of

       those such conditions that “add to the punitive obligation[.]” Freije, 709 N.E.2d

       at 325.10 As such, a trial court—when imposing community service as a

       condition of probation in a case involving a plea agreement—may impose such

       a condition either where the condition was specified in the defendant’s plea

       agreement or where the plea agreement grants the trial court general discretion

       to establish probation conditions. See id. at 324-26.11


[30]   Our appellate review of Knight’s challenge to the trial court’s imposition of the

       Community Service Condition requires this Court to review and apply the plea

       agreement entered between Knight and the State. “In construing the plea




       10
         The Freije Court also held that home detention was also a probation condition that added to the punitive
       obligation. Freije, 709 N.E.2d at 325.
       11
         Our supreme court advised that when parties enter into a plea agreement it would be “[b]etter still . . . to
       specify the court’s discretion to set ‘punitive terms of probation,’ to place the issue beyond all doubt. An
       ounce of drafting is worth a pound of appeal.” Berry, 10 N.E.3d at 1248 (emphasis in original).

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                              Page 17 of 21
       agreement, we are guided (though not strictly bound) by contract interpretation

       principles, and therefore begin with its plain language and read its provisions as

       a harmonious whole if possible.” Berry, 10 N.E.3d at 1247 (internal citation

       omitted). When discussing the importance of strict adherence to plea

       agreements, our Indiana Supreme Court has explained that


               [t]he concept of plea bargaining contemplates an explicit
               agreement between the State and defendant which is binding
               upon both parties when accepted by the trial court. To allow the
               trial court to either increase or suspend the executed sentence,
               would deny the parties the essential purpose of their agreement.
               It is to the interest of both the defendant and the public to
               facilitate expeditious disposition of criminal cases. Strict
               adherence to the agreement is essential to this purpose.


       Freije, 709 N.E.2d at 324-25 (quoting State ex rel. Goldsmith v. Marion Cnty.

       Superior Ct., 275 Ind. 545, 419 N.E.2d 109, 114 (1981)).


[31]   Knight’s plea agreement—which was accepted by the trial court—contains

       language giving the trial court broad discretion to impose conditions of

       probation. However, the plea agreement contains additional language that

       limits the trial court’s discretion upon a completion of a condition precedent.

       Specifically, the broad language in Knight’s plea agreement provided: “Terms

       and conditions of probation are to be at the Court’s discretion, but shall include

       restitution in the amount of $1405.00 for medical expenses incurred;

       completion of alcohol/substance abuse program.” (App. Vol. 2 at 63)

       (emphasis added). However, the plea agreement also contains the following

       language: “Upon proof of payment of restitution, costs and fees and

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020          Page 18 of 21
       submission of proof of alcohol/substance abuse counseling, [Knight’s]

       probation shall automatically change to informal, non-reporting probation.”

       (App. Vol. 2 at 63). Thus, while the initial language in Knight’s plea agreement

       confers broad discretion to the trial court to impose probation conditions such

       as community service, the later language—providing that Knight’s probation

       would revert to nonreporting probation—ultimately imposes a limitation on the

       trial court’s discretion to order a probation condition that would require Knight

       to report to probation.


[32]   Here, the trial court modified Knight’s probation conditions to include the

       Community Service Condition, which required Knight to perform 600 hours of

       community service, with a minimum of fifty hours per month, during the

       remaining portion of his one-year probationary term and to submit proof of his

       service to the probation department on a monthly basis. However, at the time

       the trial court imposed this Community Service Condition, Knight had already

       completed his substance abuse counseling and had paid restitution, costs, and

       fees. Thus, per the terms of Knight’s plea agreement, his probation was

       nonreporting. Because the specific language of Knight’s plea agreement

       controls the general language, the trial court did not have authority under

       Knight’s plea agreement to impose the Community Service Condition. See

       Tubbs v. State, 888 N.E.2d 814, 817 (Ind. Ct. App. 2008) (specific provision

       authorizing one condition of probation limited a more-general provision

       granting sentencing discretion). Accordingly, the trial court abused its

       discretion by modifying Knight’s probation to include the Community Service


       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020   Page 19 of 21
       Condition. See, e.g., Berry, 10 N.E.3d at 1249 (reversing the trial court’s

       imposition of restrictive placement for probation, which was a punitive

       probation condition, where the plea agreement contained a general provision

       regarding the trial court’s discretion and a “specific provision that implie[d] the

       absence of discretion over the placement of Defendant’s probation”); Freije, 709
N.E.2d at 325-26 (reversing the trial court’s imposition of 650 hours of

       community service as a condition of probation “in the absence of a plea

       agreement provision giving the trial court discretion to impose [that] condition[]

       of probation”); Jackson v. State, 968 N.E.2d 328, 332 (Ind. Ct. App. 2012)

       (following Freije and holding that the trial court was without authority to order

       the defendant to perform community service when the plea agreement did not

       provide for the imposition of that condition); Tubbs, 888 N.E.2d at 817 (holding

       that the language of the plea agreement did not authorize the trial court to

       impose the challenged probation condition).12


[33]   In summary, we conclude that the trial court complied with the procedural

       requirements of INDIANA CODE § 35-38-2-1.8 when it held a new probation

       hearing. We, however, conclude that the imposition of the Community Service

       Condition was beyond the trial court’s discretion where the plea agreement

       contained language that limited the trial court’s discretion to impose that




       12
         While Knight’s argument tends to focus more on whether the Community Service Condition was
       reasonably related to his rehabilitation, we need not address that argument given our determination that the
       condition was not authorized under the specific language of the plea agreement.

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                           Page 20 of 21
       condition. Accordingly, we reverse the trial court’s imposition of the

       Community Service Condition.13


[34]   Reversed.


       Bradford, C.J., and Baker, Sr.J., concur.




       13
         We note that we need not remand to the trial court because this case involves the trial court’s improper
       imposition of a probation condition pursuant to INDIANA CODE § 35-38-2-1.8, and not from the imposition of
       a probation condition at an original sentencing hearing following the court’s acceptance of the defendant’s
       plea agreement. Cf. Freije, 709 N.E.2d at 326; Berry, 10 N.E.3d at 1249; Tubbs, 888 N.E.2d 817.

       Court of Appeals of Indiana | Opinion 20A-CR-268 | September 15, 2020                         Page 21 of 21